Citation Nr: 0915952	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-25 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for a left 
hip disability.  The Board reopened the claim for service 
connection for a left hip disability and remanded the claim 
for additional development in December 2007 and again in July 
2008.  


FINDINGS OF FACT

1.  The presumption of soundness has not been rebutted with 
respect to the claim for service connection for a left hip 
disability.

2.  Residuals of Perthes disease of the left hip have been 
related to active service.  


CONCLUSION OF LAW

Residuals of Perthes disease of the left hip were incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a result of its decision to grant entitlement to service 
connection for residuals of Perthes disease of the left hip, 
the Board finds that any failure on the part of VA to notify 
and/or develop the claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008) (VCAA), cannot be considered 
prejudicial to the Veteran.  The Board will therefore proceed 
to a review of the claim on the merits.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); 
see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 
1111 affords wartime Veterans also applies to peacetime 
veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower 
standard of rebuttal of the presumption of soundness that 
section 1132 affords peacetime veteran's is abrogated by 
section 1137, which provides, in pertinent part, that 
"notwithstanding the provisions of section[] 1132 . . . , the 
provisions of section[] 1111 . . . shall be applicable in the 
case of any Veteran who serviced in the active . . . naval . 
. . service after December 31, 1946."  38 U.S.C.A. § 1137 
(West 2002).  The Veteran had such service.

"A preexisting injury or disease will be considered to have 
been aggravated by active . . . naval . . . service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) 
(2008).  "[A]n increase in disability must consist of 
worsening of the enduring disabilty . . .."  Davis v. 
Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows.  When no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry.  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  38 U.S.C. § 
1153.  If this burden is met, then the veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not 
noted upon entering service, and section 1153 applies when 
the claimed disability is noted upon entry."  Jordan v. West, 
17 Vet. App. 261, 272 (2003) citing Joint Motion of the 
Parties, Oct. 27, 2002 (emphasis in original).

As a practical matter, section 1153 and 38 C.F.R. § 3.306(b) 
would have no impact on cases in which the presumption of 
sound condition had been applied and rebutted.  In such 
cases, VA would have been required under section 1111 to find 
by clear and unmistakable evidence that the condition was not 
aggravated by service in order to conclude that there was 
preexisting injury or disease.  Such a finding would 
necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

VAOPGCPREC 3-2003 18.

The plain language of section 1111 provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended 
the regulation implementing the presumption of soundness in 
2005 to make it consistent with the statute.  See 38 C.F.R. § 
3.304(b) (2008); cf. Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

Regarding the characteristics of clear and unmistakable 
evidence, "The word 'unmistakable' means that an item cannot 
be misinterpreted and misunderstood, i.e., it is undebatable.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing 
Webster's New World Dictionary 1461 (3rd Coll. ed. 1988) 
(other citations omitted). 

[T]he standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.

Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. 
App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of 
soundness can be any evidence of record.  The implementing 
regulation, 38 C.F.R. § 3.304(b) (2008), includes 
consideration of medical judgment, accepted medical 
principles, history with regard to clinical factors pertinent 
to basic character, origin, development of injury or disease, 
and "thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."

Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or 
the case law requiring contemporaneous clinical evidence or 
precluding medical opinion in rebutting the presumption of 
soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. 
Cir. 2000).  All the evidence of record is for consideration, 
including testimony, which can be competent or incompetent, 
credible or incredible.  See Vanerson, 12 Vet. App. at 261.  
"The Board may find that the evidence is of such low 
probative value that it does not affect the 'unmistakability' 
of the evidence showing preservice inception of the [disorder 
at issue]."  Id.

The Veteran's service medical records show that the Veteran's 
entrance examination noted that the Veteran had polio at the 
age of five, but showed no complaints of hip problems.  There 
was also no diagnosis of Perthes disease of the left hip.  
Service medical records are negative for any specific injury 
to the left hip, or for treatment for the left hip in 
service.  On separation examination, the Veteran made no 
complaints regarding left hip, and his joints were found to 
have no abnormalities.  

The Veteran filed a claim for service connection within one 
year after discharge from service.  The Veteran underwent a 
VA examination in September 1970.  The x-rays showed that the 
Veteran had a congenital disability, Perthes disease, with no 
evidence of arthritis.  However, the examination failed to 
disclose a disability for which presumptive service 
connection would be applicable.  

VA treatment records from August 2001 to November 2004 show 
that the Veteran was receiving treatment for his left hip 
disability and was diagnosed with progressing arthritic 
changes.  The Veteran stated that all throughout his life he 
knew that his left leg was shorter than the right.  He 
indicated that he went to a doctor in 1970 and was told that 
he had arthritis.  In September 1970, the Veteran was 
evaluated at the VA, but arthritis was not shown at that 
time.  The Veteran stated that he could not stand up for more 
than 45-60 minutes or walk more than a half a mile without 
severe pain.  

Private treatment records from March 2001 to February 2004 
note that the Veteran had been receiving treatment since 
1999, and acknowledged the fact that the Veteran had polio as 
a child.  A March 2001 x-ray of the left hip showed advanced 
degenerative changes in the left hip.  In November 2002, one 
of the Veteran's treating physicians stated that he believed 
that the Veteran's left hip pain was exacerbated after his 
stint in the Army.  The examiner noted that he had reviewed 
the Veteran's service treatment records and that there was a 
private medical diagnosis of Perthes disease indicated on an 
x-ray report in 1970.    

The Veteran underwent a VA examination in March 2003.  The x-
rays showed flattening of the head of the left femur.  The 
Veteran was diagnosed with Perthes disease.  It was noted 
that the Veteran was diagnosed with dysplastic hip with mild 
degenerative arthritis in April 2002.  Based on his review of 
all the evidence of record and the examination, the examiner 
stated that the Veteran's Perthes disease had its onset in 
childhood.  The examiner opined that the Veteran's Perthes 
disease was not a result of his service and was not 
aggravated by his military service.  

Following a February 2004 consultation, another private 
examiner noted his review of the Veteran's military and VA 
records.  The examiner found it clear from these records that 
the Veteran passed his preinduction physical on October 25, 
1965 with no problem.  It was also clear that he passed his 
physical even though he told the examining officer that he 
had problem with left hip pain since childhood.  The Veteran 
reported to the February 2004 examiner that toward the end of 
his military term, he was experiencing increased discomfort 
in the left hip and found there were some things he could no 
longer do.  Based on his examination of the Veteran, his 
testimony, and his review of his records, it was the opinion 
of the examiner that the Veteran did have a preexisting 
problem in the left hip, but that he also very likely 
suffered exacerbation of this problem in association with 
military duty.  

The Veteran underwent a VA examination in February 2008.  The 
examination showed that the Veteran was diagnosed with 
advanced osteoarthritis of the left hip with avascular 
necrosis and dysplasia.  The Legg-Calve-Perthes affecting the 
left hip was said to have pre-existed military service.  The 
examiner stated that considering the severity of the 
Veteran's condition prior to service, his current disability 
was actually quite better than expected.  The examiner 
concluded that the condition did not permanently worsen 
beyond the natural progression due to military service.

In his October 2008 opinion, a VA examiner stated that the 
Veteran had a history of Legg-Calves-Perthes disease of the 
left hip in childhood and residual severe degenerative 
osteoarthritis.  The examiner stated that Legg-Calves-Perthes 
disease has characteristic symptoms of hip pain, gait 
disturbance, limited hip joint movement and thigh muscle 
wasting.  The natural course of the disease results in 
residual distortion of the femoral head and acetabulum with 
subsequent severe degenerative osteoarthritis.  The examiner 
concluded that the Veteran's leg discrepancy with permanent 
limp and thigh wasting was the natural progression of the 
disease.  The examiner also stated that the Veteran had 30 
physically demanding career years following military service.  
In addressing other physicians' opinions, the examiner stated 
that these opinions failed to provide a rationale with sound 
medical reasoning.  The examiner stated that just as one can 
say that obesity and prednisone therapy since service may 
have contributed to the pre-existing condition, one can say 
the same concerning active service.  However, one cannot 
provide an objective change due to aggravation beyond the 
natural progression of the disease due to any of these 
circumstances.  The examiner went on to state that "the 
preponderance of medical reasoning and objective evidence 
does not support worsening beyond its natural progression due 
to military service."

In its review of the pertinent evidence of record, the Board 
initially notes that the Veteran was accepted and enrolled in 
service with a notation that he had a history of polio as a 
child and pain in the left hip, but there were no complaints 
or findings of left hip disability or diagnosis of Perthes 
disease of the left hip.  He is therefore presumed sound on 
entrance as to the left hip.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).  

In this regard, although the Board recognizes that most, if 
not all, of the examiners essentially found that that the 
Veteran's left hip disorder preexisted service, there is a 
difference of opinion with respect to aggravation, and thus, 
the Board is unable to conclude that there is clear and 
unmistakable evidence that the Veteran's left hip disability 
existed prior to service and was not aggravated during 
service.  Therefore, the Board finds that the presumption of 
soundness was not rebutted as to the Veteran's residuals of 
Perthes disease of the left hip.  

Accordingly, the Board must now determine whether the 
evidence supports the grant of service connection for 
residuals of Perthes disease of the left hip.  As there are 
multiple diagnoses of this disability, the Board will concede 
that the Veteran has current residuals of Perthes disease of 
the left hip.  The Board further finds that the Veteran's 
statements regarding the fact that he experienced pain in his 
left hip during service are credible and sufficient to 
establish that he experienced such pain to these areas of the 
body during service.  

However, as has been clearly made plain to the Veteran over 
the history of his claim, in order to prevail on the claim, 
there must also be evidence linking residuals of Perthes 
disease to active service.  In this regard, even without such 
evidence, the Board first notes that the Veteran was examined 
within one year of service separation with relevant 
complaints, and that his first diagnosis of residuals of 
Perthes disease was within one year of service, at which time 
it was noted that this was "not due to polio at all."

Moreover, there are also November 2002 and February 2004 
opinions in favor of a finding of some relationship between 
the Veteran's current left hip problem and service, and while 
there are also diagnoses against any relationship between the 
Veteran's Perthes disease and service dated in March 2003, 
February 2008, and October 2008, the Board is unable to 
conclude that the opinions against the claim are any more 
persuasive than the opinions in favor of the claim.  In fact, 
in examining the rationale provided by the October 2008 
examiner, at one point he avers that just as one can say that 
obesity and prednisone therapy since service may have 
contributed to the pre-existing condition, one can say the 
same concerning active service, and his final statement that 
"the preponderance of medical reasoning and objective 
evidence does not support worsening beyond its natural 
progression due to military service," indicates some 
confusion on the part of the examiner as to the standard of 
proof applicable to the Veteran's claim.

Accordingly, based on all of the foregoing, the Board finds 
that the evidence is at least in equipoise regarding a 
relationship between the Veteran's residuals of Perthes 
disease of the left hip and service, and that giving the 
Veteran the benefit of the doubt, the evidence supports the 
grant of service connection for residuals of Perthes disease 
of the left hip.  


ORDER

Service connection for residuals of Perthes disease of the 
left hip is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


